Citation Nr: 9914451	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-04 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
dislocated right knee.

2.  Entitlement to service connection for the residuals of a 
dislocated right hip.

3.  Entitlement to service connection for the residuals of a 
fractured jaw.

4.  Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of a fractured left wrist.

5.  Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of a fractured right distal 
clavicle, status post acromioplasty and bursectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active military service from July 1986 to May 
1987.  

This appeal arises from a November 1996 rating decision of 
the Togus, Maine Regional Office (RO) which denied service 
connection for the residuals of a dislocated right knee, 
dislocated right hip, and fractured jaw, and which granted 
service connection and assigned a 10 percent disability 
evaluation for the residuals of a fractured right distal 
clavicle, status post acromioplasty and bursectomy, and 
granted service connection and assigned a noncompensable 
disability evaluation for residuals of a fractured left 
wrist.  By March 1997 rating action, the RO granted a 
temporary total rating, pursuant to 38 C.F.R. § 4.30, for 
residuals of a fractured right distal clavicle, effective 
from January 27, 1997 to April 1, 1997.  The RO then assigned 
a 10 percent rating for the residuals of a fractured right 
distal clavicle, effective from April 1, 1997.  By August 
1997 rating action, the RO assigned a 10 percent rating for 
the service-connected residuals of a fractured left wrist.  
The veteran has continued his appeals.

In July 1998 this matter came before the Board and was 
remanded for the RO to schedule the veteran for a hearing 
before a traveling Member of the Board.  In November 1998, a 
video conference hearing was conducted by C.W. Symanski, who 
is the member of the Board rendering the final determination 
in this claim and was designated by the Chairman of the Board 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991 & Supp. 1998).  


FINDINGS OF FACT

1.  The veteran's claim that his right knee disability was 
incurred in service is not accompanied by any medical 
evidence to support that allegation.

2.  The claim for service connection for residuals of a 
dislocated right knee is not plausible.

3.  There is no competent evidence of any current disability 
from a dislocated right hip in service. 

4.  The claim for service connection for residuals of a 
dislocated right hip is not plausible.

5.  There is no competent evidence of any current disability 
from a fractured jaw in service.

6.  The claim for service connection for residuals of a 
fractured jaw is not plausible.

7.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeals has been obtained by the 
RO. 

8.  The veteran's residuals of a fractured left wrist are 
manifested by complaints of occasional wrist pain, locking, 
giving out, and decreased grip strength, and objective 
evidence of mild limitation of motion; it is not ankylosed, 
and there is no evidence of weakened movement, excess 
fatigue, or incoordination during flare-ups or repeated use, 
and likewise, there is no additional loss of range of motion.  

9.  The veteran's residuals of a fractured right distal 
clavicle, status post acromioplasty and bursectomy, are 
manifested by complaints of pain, weakness, and limitation of 
motion; clinical findings demonstrate mild limitation of 
motion, crepitus, and random intermittent weakness, which 
does not affect range of motion.  There is no evidence of 
limitation of motion of the arm to shoulder level, nor is 
there evidence of nonunion of the clavicle with loose 
movement.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of a dislocated right knee is not well grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).

2.  The veteran's claim for service connection for residuals 
of a dislocated right hip is not well grounded. 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998).

3.  The veteran's claim for service connection for residuals 
of a fractured jaw is not well grounded. 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998).

4.  The veteran's service-connected residuals of a fractured 
left wrist are not more than 10 percent disabling according 
to regulatory criteria.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5214, 5215 (1998).

5.  The veteran's service-connected residuals of a fractured 
right distal clavicle, status post acromioplasty and 
bursectomy are not more than 10 percent disabling according 
to regulatory criteria.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5201, 5203 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

Factual Background

The only service medical records available for the veteran 
are a May 1987 report of medical history prepared in 
conjunction with his separation examination and a copy of his 
May 1987 separation examination.  In August 1996 the National 
Personnel Record Center (NPRC) sent these records to the RO, 
indicating that the "available requested records [were] 
forwarded".  Additionally, the veteran testified that he 
tried to obtain the service medical records and was 
unsuccessful.  Hence, it appears that no further service 
medical records are available.  

On the May 1987 report of medical history prepared in 
conjunction with his separation examination, the veteran 
checked "yes" as having cramps in his legs, broken bones, a 
painful or "trick" shoulder or elbow, and a "trick" or 
locked knee.  An addendum showed that by responding "yes" 
to "cramps in legs", the veteran was referring to left leg 
cramps since the motorcycle accident in 1987.  It was noted 
that the veteran had injured his right knee and now favored 
the left leg, causing over exertion.  The "broken bones" 
were attributed to the fractured right clavicle and left 
wrist, and the dislocation of the right hip and the right 
knee, all secondary to a motorcycle accident in February 
1987.  It was noted that the veteran was treated and released 
from El Torro Medical Center, Orange County, California.  The 
veteran stated that all fractures and dislocations were well 
healed with no residual problems.  The "painful or trick 
shoulder or elbow" referred to the right shoulder problems 
due to the fractured clavicle.  The veteran reported that his 
shoulder would "pop out" on occasion.  The "trick or 
locked knee" referred to the "popping" of the right knee 
due to a sports injury in high school; it was noted that 
there was no treatment for the right knee at that time.  On 
separation examination in May 1987, clinical evaluation of 
the upper extremities showed full strength and range of 
motion and clinical evaluation of the lower extremities also 
showed full strength and range of motion.  

A June 1996 treatment record from Randi D. Lebar, M.D. of 
Mousam Valley Orthopedics, showed that the veteran was right 
hand dominant, and reported that he had sustained a right 
distal clavicle fracture about ten years ago while in the 
military, which had healed with significant deformity.  It 
was noted that since that time, he had some intermittent 
problems with the right shoulder.  He received a cortisone 
injection once, which had provided some relief.  He reported 
persistently increasing right shoulder pain which kept him 
awake at night and interfered with his use of the right arm.  
He was unable to use the arm in front of him, overhead, or 
behind him.  He had been receiving physical therapy from a 
chiropractor, which provided him temporary relief.  He worked 
driving a forklift, which did not specifically aggravate his 
shoulder.  Objective examination of the right shoulder showed 
an obvious palpable deformity of the mid to distal clavicle.  
He reported some discomfort in that area and at the AC joint.  
The impingement sign was positive and range of motion was 
full.  There was weakness with resisted supraspinatus 
contraction.  An x-ray of the right shoulder revealed a 
distal clavicle fracture which healed with a significant 
deformity.  The impression was right shoulder tendinitis, 
maybe secondary to old clavicle fracture which healed with 
deformity.  Dr. Lebar noted that surgery should be scheduled 
in several months, but in the meantime, the veteran could do 
his full job at work.  

In a letter dated in July 1996 from Dr. Lebar, the veteran 
reported that there were many activities he could not do 
because of right shoulder pain.  Examination of the veteran's 
right shoulder showed that the impingement sign was positive, 
and the range of motion was full, though painful in any 
position above shoulder height or in internal rotation.  Dr. 
Lebar opined that the veteran's symptoms of impingement 
syndrome were due to the residual deformity from the healed 
clavicular fracture.  

Received in September 1996 was a Report of Accidental Injury 
completed by the veteran.  In this report, he indicated that 
in February 1987, while on a three day pass, he was involved 
in an accident while riding a motorcycle on the highway.  He 
reported that he was driving behind a black car that stopped, 
causing him to hit the back of the car, fly over the top of 
the car, and land on the road.  He indicated that he suffered 
a broken right shoulder and left wrist, and a hair line 
fracture of the jaw.

On VA examination in October 1996 the veteran complained of 
major problems in the right shoulder area, including pain on 
elevation and occasional grating and snapping which forced 
him to lower the shoulder before raising it again.  He 
complained of aching in the right shoulder and had periodic 
episodes of numbness, especially when working overhead.  He 
had sharp pain and popping sensations in the right shoulder 
joint on elevation.  

Examination of the right shoulder showed no swelling and a 
mild deformity of the distal portion of the right clavicle at 
the fracture site.  There was grating on internal rotation of 
the right shoulder joint, both passively and actively.  Range 
of motion of the right shoulder was to 180 on flexion, 35 
degrees on extension, 90 degrees on internal rotation, 90 
degrees on external rotation, and 180 degrees on abduction.  
Examination of the right upper extremity showed that it was 
neurologically intact and circulation was good with no loss 
of radial pulse through the various maneuvers.  An x-ray 
showed an old fracture deformity of the distal right 
clavicle.  

As to the right knee, the veteran reported that he worked for 
a paper company, driving a fork lift, and noticed some 
difficulty with repetitive motion of the right knee pressing 
the pedals.  He indicated that the knee became achy and had 
"popping" sounds on use.  Occasionally the right knee gave 
away, but he was able to prevent himself from falling.  No 
swelling was noted.  Range of motion of the right knee was 
from 0 degrees of extension to 140 degrees of flexion.  No 
weakness or neurologic involvement was noted, and an x-ray of 
the right knee showed no fracture.  

The veteran complained of no problems related to the right 
hip.  Examination showed that range of motion of the right 
hip was to 125 degrees on flexion, 35 degrees on extension, 
20 degrees on adduction, and 45 degrees on abduction.  No 
weakness or neurologic involvement was noted.  An x-ray of 
the right hip showed no fracture.  

As to his jaw, the veteran reported that five years prior a 
dentist told him that x-rays of the jaw showed evidence of an 
old hairline fracture.  He did not recall being told of a jaw 
fracture as a result of his motorcycle accident in service.  
He had no major complaints of a dental nature, except for 
chronic bruxism, which the examiner noted had no apparent 
affect on his everyday activities.  

As to the left wrist, the veteran reported no problems, 
except for some mild decrease in grip strength.  Range of 
motion of the left wrist was to 80 degrees on pronation and 
to 85 degrees on supination.  There was a very slight 
weakness of grasp.  An x-ray report of the left wrist showed 
an impression of vertical lucency in the distal left radius.  

The diagnoses were residuals of fracture of the left wrist, 
residuals of distal right clavicle fracture with possible 
impingement syndrome, possible dislocation of the right 
patella with no obvious residuals, possible dislocation of 
the right hip with no obvious residuals, and hairline 
fracture of the upper jaw, by history, with no obvious 
residuals.

On VA dental examination in November 1996 a panoramic x-ray 
showed no evidence of old fracture to either the maxilla or 
the mandible.  Oral examination showed normal anatomy, with 
some tenderness to palpation over the left temporomandibular 
joint upon opening.  

In a treatment note dated December 13, 1996, Dr. Lebar, 
indicated that the veteran was seen for a "new problem".  
The veteran reported that one week prior he injured his right 
knee.  He claimed he was carrying a television, and his knee 
buckled and gave out, and the television landed on his knee.  
He reported an onset of swelling within 45 minutes and was 
seen in the ER, where he was treated with a knee brace and 
crutches.  He was able to bear some weight initially.  He 
reported a prior history of right knee problems dating back 
to an injury in service.  He indicated that since that time, 
he had occasional locking and buckling of his right knee.  He 
reported no recent injuries as severe as the instant injury.  
X-rays taken on the day of the injury were unremarkable.  The 
impression was status post injury of the right knee with 
marked traumatic effusion.  

In January 1997 the veteran underwent a right shoulder 
acromioplasty and bursectomy at the Henrietta D. Goodall 
Hospital.  Findings at the time of surgery included 
significant proliferation of the subacromial bursa, no 
evidence of rotator cuff tear, and a palpable clavicle 
fracture, that did not impinge on the underlying rotator 
cuff.  There was impingement of the anterior and lateral 
aspect of the acromion on the underlying rotator cuff 
tendons.  The postoperative diagnosis was right shoulder 
impingement syndrome and clavicle deformity.   

A January 1997 treatment note from Dr. Lebar showed that the 
veteran was seen for follow-up for his right knee.  He was 
able to ambulate, but was using a knee brace.  An MRI showed 
that the menisci, cruciate ligaments, and collateral 
ligaments were intact, and that there was an apparent large 
area of injured bone in the distal femoral shaft and medial 
femoral condyle, and a large joint effusion.  The impression 
was persistent effusion, right knee.  There was no evidence 
of intra-articular injury, though there was evidence of bony 
injury.  

A February 1997 treatment note from Dr. Lebar showed that the 
veteran was seen for follow-up from the right shoulder 
acromioplasty.  He reported that he was doing extremely well 
and was back to work.  He had some mild discomfort, but no 
severe pain.  Examination of the right shoulder revealed no 
deformity, full range of motion, and mild pain with full over 
head positioning.   In March 1997 he reported complete relief 
of the symptoms of his shoulder and had returned to full use 
of his right shoulder without difficulty.  Examination of the 
right shoulder revealed full range of motion and no 
tenderness.  The impingement sign was negative and strength 
was good.  

In a March 1997 treatment note, the veteran reported more 
problems related to his knee, including crepitus and locking.  
Examination of the right knee showed no effusion, range of 
motion from 0 to 145 degrees, moderate retro-patellar 
crepitus with motion, and no instability.  The impressions 
were intra-articular chondral injury and cartilage damage.

In May 1997 the veteran underwent arthroscopy and debridement 
with soft tissue biopsy of the right knee at the Henrietta D. 
Goodall Hospital.  The postoperative diagnosis was synovitis 
of the right knee.

A May 1997 treatment note from Dr. Lebar showed that the 
veteran was seen for follow-up from the right knee 
arthroscopy.  He reported no problems and  significantly 
reduced pain and locking.  Objective examination of the right 
knee showed 1-2+ effusion, well-healed portals, range of 
motion from 0 to 145 degrees, and no localized tenderness.  
In June 1997 the veteran reported continued symptoms of 
buckling and posterior pain, but was much improved 
postoperatively.  He reported pain with squatting.  
Examination of the right knee revealed well-healed portals, 
no effusion, full range of motion, and no instability.  The 
impression was that he was doing well post right knee 
arthroscopy.  

A July 1997 treatment record from Dr. Lebar showed that the 
veteran was seen for a " new problem", and reported that he 
was being seen to document that his left wrist had continued 
to give him problems since the inservice injury.  He reported 
some pain in the wrist with motion and also some limited 
motion.  Objective examination of the left wrist revealed no 
localized tenderness or deformity.  There was some crepitus 
with motion.  Range of motion was dorsiflexion to 80 degrees 
and palmar flexion to 60 degrees.  Neurovascular examination 
was intact.  An x-ray revealed no specific changes consistent 
with previous fracture or deformity.  The impression was 
status post left wrist injury, with some residual stiffness 
and discomfort.  

On VA examination in July 1997 the veteran complained of 
occasional left wrist pain depending on activity and 
position.  He indicated that the left wrist could 
occasionally lock up or give out, and it seemed to be random.  
He reported that excessive lifting reportedly aggravated the 
left wrist, and nothing in particular seemed to make it 
better.  He indicated that pain in the left wrist was more 
frequent than in the past, and the limitations were such that 
he avoided repetitive manual labor.  Examination of the left 
wrist was unremarkable, and there was no deformity.  His 
wrist was not tender to touch and range of motion testing 
showed that he was missing the last 10 degrees of 
dorsiflexion and palmar flexion.  Ulnar and radial deviation 
appeared normal.  The impression was previous fracture to the 
left distal radius with some residual discomfort and mild 
limitation of range of motion.  The examiner did not believe 
that the veteran experienced any weakened movement, excess 
fatigue, or incoordination during flare-ups or repeated use, 
and did not believe there was any additional range of motion 
loss. 

Also, on VA examination in July 1997, it was noted that the 
surgery on the veteran's right shoulder had helped 
significantly.  He complained of mild intermittent right 
shoulder pain, depending on activity, and a popping sensation 
in the right shoulder.  He reported that he had less right 
shoulder pain now than before the surgery.  He indicated that 
he could not do overhead work, and he could lift, but not 
repetitively.  Examination of the right shoulder showed that 
it appeared normal and was not tender to touch.  There was 
significant AC joint crepitus.  Range of motion testing 
showed flexion to 170 degrees, abduction was to 170 degrees, 
and external and internal rotation were to 90 degrees each.  
It was noted that he was missing the last 10 degrees of full 
flexion and abduction.  He did not relate a sensation of 
tightness at extremes of flexion and abduction, and had no 
apparent pain on extremes of range of motion.  The impression 
was previous fracture to the distal right clavicle with 
subsequent acromioplasty and bursection.  It was noted that 
he had less pain since surgery, but still had mildly limited 
range of motion and some crepitus.  The examiner opined that 
the veteran did not experience any additional range of motion 
loss during flare-ups or repeated use.  The examiner noted 
that the veteran had a history suggestive of some 
intermittent weakness involving the right upper arm, but it 
appeared to be random.  The examiner did not believe that the 
intermittent weakness would affect range of motion, noting 
that the veteran stated he had "good days and bad days". 

At a videoconference hearing in November 1998 the veteran 
testified that his knee problems were not due to the accident 
in which he dropped a television on his knee, but rather was 
due to service.  He also claimed that he had right shoulder 
problems over the years, and had tried everything from 
Cortisone treatments to physical therapy, but nothing seemed 
to correct the problems.  He claimed that his shoulder would 
still pop and lock and could not be corrected.  He indicated 
that he had tried everything to dig up the medical records 
from the accident, having called El Toro and Edwards, and had 
called "St. Louis", but nobody could find any records for 
him.  He indicated that there were limitations in his work 
environment, and by the end of the day it took him a while to 
get feeling back in his knee, and his knee would lock up 
continually and pop out.  His representative claimed that 
there was evidence to believe that when the veteran was told 
that he was not entitled to VA benefits, his military medical 
records may not have been forwarded to "RPC" for filing.  

The veteran further testified that his injuries in service 
occurred in 1987, and he was rendered "senseless" for three 
days after the accident.  He claimed that when he regained 
his senses, he was aware of his injuries.  His right leg was 
swollen and he had trouble standing due to injuries on the 
right side.  He was not aware of a dislocation, but realized 
that his right shoulder was in a "figure 8" cast and his 
left hand was casted to his chest.  He knew he had broken his 
collar bone and his wrist, and knew his right side from his 
knee to his hip was banged up, but did not know to what 
extent.  He was not aware of the dislocations until he got 
the medical discharge papers.  He reportedly became aware of 
the fractured jaw about five years prior, when he went to 
visit a dentist due to a severe grinding problem, and x-rays 
showed a small crack in the left side of his jaw.  He claimed 
that the dentist asked him if he ever had serious head 
trauma, and he indicated that the only serious trauma he 
received was in the motorcycle accident.  He indicated that 
he did not have problems with his jaw in 1987, and he might 
not have even known about the problem if the dentist had not 
told him, because it was not serious trauma.  He started 
having problems with his jaw eight years prior when he was 
grinding.  He claimed that the dentist told him that the 
crack in his jaw could be related to service, since that was 
the only head trauma the veteran had.  He indicated that he 
did not have a written statement from the dentist.  He had 
seen the dentist a long time ago when he was in school at 
Vergennes, Vermont, and had not been able to find the dentist 
since. 

The veteran further testified that at the time of the 
accident, he was not sure if he was told that his knee and 
hip had dislocated, but he knew something had occurred 
because of the swelling between his hip and knee.  He 
indicated that at his discharge from service, his knee and 
hip were checked and he was told by the doctor that 
everything seemed fine with his injuries.  He indicated that 
at separation he was still having problems with his hip and 
knee because they ached and he was trying to get the leg to 
function properly.  He claimed he had been having problems 
with his knee and hip ever since service.  He testified that 
he first sought treatment for his hip, in 1989 because his 
hip locked on him and caused him to miss three days of work.  
He indicated that the records from this treatment could not 
be obtained, because he was having a hard time remembering.  
With regard to his right knee, he claimed that he treated it 
on his own and when it buckled, he just worked it back to 
where it could function again.  He first sought treatment two 
years prior when the knee started to cause problems and then 
the incident occurred where his knee buckled, causing him to 
drop a television on it.  He claimed that the doctor who 
treated his knee indicated that the initial problem was a 
result of the injury in service.  

As to his left wrist, the veteran indicated that at times he 
had normal use of his left hand and at other times he could 
not use it.  He claimed there would be swelling around the 
wrist and he would lose his grip.  On a daily basis, his hand 
grip was reportedly half of what it should be.  Swelling 
reportedly occurred every couple of days and would last 
anywhere from a couple hours to a full day.  He tried to work 
with the wrist by exercising it, but he would not get much 
movement because of the swelling.  He testified that the pain 
in his wrist would "come and go".  As to his right 
shoulder, he indicated that it did not dislocate anymore, but 
it would pop and he had lost a little reach behind his back 
since the surgery.  He was able to reach above his head, and 
noticed a little weakness in the right arm, but not to the 
point where it was totally unfunctional.  He indicated that 
the right shoulder pain was constant, arthritic-like, and was 
localized to the shoulder.  He indicated that if he used the 
arms excessively and tried to lift something, the arm would 
pop and he would not be able to lift it past his chest.  The 
frequency of his arm "popping" depended on how often he 
used the arm.  The veteran's representative contended that 
the rating examinations were inadequate to determine the full 
extent of the veteran's  claimed disabilities. 

Entitlement to Service Connection for Residuals of a 
Dislocated Right Knee, Residuals of a Dislocated Right Hip, 
and Residuals of a Fractured Jaw.

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during active service.  38 
U.S.C.A. §§ 1131. 

The law provides that a claimant for benefits under a law 
administered by the Secretary of the Department of Veteran 
Affairs (VA) shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim, if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is, a claim which is plausible.  
If he has not, his appeal must fail, and there is no duty to 
assist him further in the development of his claim as any 
such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

As explained below, the Board finds that the veteran's claims 
for service connection are not well grounded.  To sustain a 
well grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  A 
well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, a 
claim must be accompanied by supportive evidence, and such 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran may alternatively establish a well grounded claim 
for service connection under the chronicity provisions of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that that same condition currently exists.  Such 
evidence must be medical, unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded, if the evidence shows that the condition was 
observed during service or any applicable presumption and 
continuity of symptomatology was demonstrated thereafter, and 
includes competent evidence relating the current condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

Unfortunately, the majority of the veteran's service medical 
records are unavailable.  In cases where the veteran's 
service medical records are unavailable, through no fault of 
his own, there is a heightened obligation to explain findings 
and conclusions and to carefully consider the benefit of the 
doubt doctrine under 38 U.S.C.A. § 5107(b).  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

The veteran claims that he has residual disability from a 
dislocated right knee sustained in service.  The record 
reflects that the veteran currently has right knee 
disability.  Hence, the first prong of Caluza is satisfied.  
There must also be evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence).  As 
indicated above, the only service medical record available is 
the veteran's separation examination which shows that he did 
sustain a dislocation of the right kneecap secondary to a 
motorcycle accident in service.  Hence, there is evidence of 
an incurrence of an injury in service.  However, although the 
veteran contends that his present right knee disability is 
related to service, he has submitted no medical evidence for 
treatment of a right knee disorder until December 1996, nine 
years after his separation from service.  The Board notes 
that this treatment followed a right knee injury that the 
veteran sustained in December 1996.  In these records it is 
noted that the veteran was seen for a "new problem" and 
reported that a week prior he had injured his  right knee 
when he was carrying a television, his knee buckled and gave 
out, and the television landed on his knee.  He also reported 
a history of right knee problems dating back to an injury in 
service, and indicated that since that time, he had 
occasional locking and buckling of his right knee.  However, 
there is no other reference to the inservice injury, nor is 
there any indication that his right knee disability noted in 
December 1996 was in any way related to the injury in 
service.  Rather, the impression was status post injury of 
the right knee with marked traumatic effusion.  In this 
regard, the Board also notes on separation examination in May 
1987 the veteran reported he had right knee popping, but 
specifically attributed it to a sports injury in high school.  
Moreover, on VA examination in October 1996 (just two months 
prior to the right knee injury), although the veteran 
reported that his knee became achy and made popping sounds on 
use, and occasionally gave away, no disability was 
objectively noted, and the diagnosis was possible dislocation 
of the right patella with no obvious residuals.  

However, even considering the veteran's current right knee 
disability and the dislocated right knee sustained in 
service, for the purpose of determining whether the claim is 
well grounded, there is still no competent (medical) evidence 
of a relationship (or nexus) between the current disability 
and service.  King, supra.  The nexus may be established by 
showing that the disability manifested in service was 
chronic, by a continuity of symptoms, or with medical 
opinions.  As indicated above, there is no competent medical 
evidence that his right knee disability was chronic in 
service or after service.  Although he reported having a 
"trick" or locked knee on his separation examination; 
objective examination showed full strength and range of 
motion of the lower extremities.  He also reported that the 
right knee "popping" was due to a sports injury in high 
school, and indicated that his dislocations sustained in the 
motorcycle accident were well healed with no residual 
problems.  Additionally, he reported no treatment for his 
right knee until the injury in December 1996.  Although he 
has alleged continuity of right knee symptomatology since 
service, there is no competent evidence relating his current 
right knee disability to that symptomatology.  Savage, supra.  
The veteran has repeatedly alleged that his current right 
knee disability is related to service.  However, lay 
statements, such as the veteran's own assertions that his 
current right knee disorder is related to service, are not 
competent evidence in this matter.  As a layperson, he does 
not have the expertise to opine regarding medical etiology.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Absent competent 
medical evidence showing that the veteran's right knee 
disorder is related to service, the claim is not well-
grounded, and he has not met the initial burden under 38 
U.S.C.A. § 5107(a) as the evidence submitted does not cross 
the threshold of mere allegation.  Caluza, supra.  Thus, the 
claim for service connection for residuals of a dislocated 
right knee is not well grounded as it lacks plausibility and 
must therefore be denied.  

The veteran also contends that he sustained a dislocated 
right hip and a fractured jaw in service, as a result of a 
motorcycle accident, and that he has residual disability from 
both.  The threshold requirement that must be met in any 
claim of service connection is that the disability claimed 
must be shown present.  38 U.S.C.A. §§ 1131, Caluza, supra.  
Here, the veteran has not submitted any competent (medical) 
evidence that he has residual disability from either a 
dislocated right hip sustained in service, or from a 
fractured jaw sustained in service.  Therefore, he has failed 
to satisfy the threshold Caluza requirement for well-grounded 
claims of service connection.  Lay statements, such as the 
veteran's own assertions, are not competent evidence in this 
matter.  As a layperson, he does not have the expertise to 
establish a medical diagnosis.  Layno v. Brown, 6 Vet. App. 
465 (1994).  On VA examination in October 1996 the veteran 
reported no problems related to the right hip, and likewise, 
the examiner established that there were no sequelae from the 
injury described by the veteran.  Additionally, on VA 
examination in November 1996 the veteran reported no major 
dental complaints, except for chronic bruxism.  The VA 
examiner gave a diagnosis of hairline fracture upper jaw, by 
history with no obvious residuals.  Hence, there has been no 
established residual from the injuries described by the 
veteran.  Without medical evidence of a current disability 
from a dislocated right hip or from a fractured jaw, the 
claims of service connection for such disabilities are not 
well-grounded.  Caluza, supra.

Entitlement to Ratings in Excess of 10 percent for Residuals 
of a Fractured Left Wrist and for Residuals of a Fractured 
Right Distal Clavicle, Status Post Acromioplasty and 
Bursectomy.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.

In general, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Recently, the Court noted a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  The Court held that 
the rule, pertaining to claims for an increased rating, from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, the present 
level of disability is of primary importance.") is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice know as "staged ratings".  
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has rated the veteran's residuals of a fractured left 
wrist under Diagnostic Code 5215, which provides that 
limitation of motion of the minor wrist with dorsiflexion 
less than 15 degrees or with palmar flexion limited in line 
with forearm is assigned a 10 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5215.  The veteran's left 
wrist disability may also be rated analogously to Diagnostic 
Code 5214, which provides that ankylosis of the wrist, 
favorable, in 20 degrees to 30 degrees dorsiflexion, is 
assigned a 20 percent disability rating for the minor arm.  
Ankylosis of the wrist, in any other position except 
favorable, is assigned a 30 percent disability rating for the 
minor arm.  Full range of motion of the wrist is measured 
from 0 degrees to 70 degrees in dorsiflexion (extension), 0 
degrees to 80 degrees in palmar flexion, 0 degrees to 45 
degrees in ulnar deviation, and 0 degrees to 20 degrees in 
radial deviation.  38 C.F.R. § 4.71, Plate I.

In reviewing the Diagnostic Codes under which the veteran's 
disability may be rated, the Board finds that none work to 
his advantage.  For instance, limitation of motion of the 
wrist is assigned only a 10 percent disability rating.  10 
percent is the maximum rating assignable under Diagnostic 
Code 5215.  As noted above, the veteran does not even meet 
the criteria for this rating under Diagnostic Code 5215.  
Although he reported wrist pain on motion, objective 
examination in July 1997 showed that he was missing the last 
10 degrees of dorsiflexion and palmar flexion, and ulnar and 
radial deviation were normal.  The examiner noted mild 
limitation of range of motion.  Furthermore, the veteran's 
disability does not meet the criteria under the Diagnostic 
Code that provides a 20 percent disability rating, as 
ankylosis of the wrist of the minor arm has clearly not been 
shown as it was noted that the veteran has almost full range 
of motion of the wrist.  Therefore, a 20 percent rating under 
Diagnostic Code 5214 may not be assigned.

On VA examination in July 1997 and at the November 1998 
hearing, the veteran reported occasional left wrist pain 
depending on activity and position, and occasional locking up 
or giving out of the wrist.  He claimed that excessive 
lifting reportedly aggravated the left wrist.  He also 
reported that his wrist would swell and he would lose his 
grip.  However, examination only showed mild limitation of 
motion, and the examiner did not believe that the veteran 
experienced any weakened movement, excess fatigue, or 
incoordination during flare-ups or repeated use, and did not 
believe there was any additional range of motion loss.  In 
conclusion, the Board notes that objective findings to 
support a rating in excess of 10 percent for the veteran's 
left wrist disability are not shown, and the Board finds that 
the 10 percent rating adequately reflects the functional 
impairment and pain on use that has been clinically 
demonstrated and considered in accordance with DeLuca, supra, 
and 38 C.F.R. §§ 4.10, 4.40, 4.45.  Consequently, the Board 
finds that the preponderance of the evidence is against the 
claim for an increased rating for a left wrist disorder.

The RO has rated the veteran's service connected residuals of 
a fractured right distal clavicle, status post acromioplasty 
and bursectomy, under Diagnostic Code 5203, which provides 
that malunion of the major clavicle or scapula, or nonunion 
of the major clavicle or scapula, without loose movement, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires nonunion of the major clavicle or scapula with loose 
movement or dislocation of the major clavicle or scapula.  
These disabilities may also be rated on the basis of 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  

The veteran's right shoulder disability may also be rated 
under Diagnostic Code 5201, which provides that a 20 percent 
evaluation is warranted for limitation of motion of the major 
arm when motion is only possible to the shoulder level.  A 30 
percent evaluation requires that motion of the major arm be 
limited to midway between the side and shoulder level.  A 40 
percent evaluation requires that motion of the major arm be 
limited to 25 degrees from the side.  38 C.F.R. Part 4, 
Diagnostic Code 5201.  Full range of motion of the shoulder 
is measured from 0 degrees to 180 degrees in forward 
elevation (flexion), 0 degrees to 180 degrees in shoulder 
abduction, and 0 to 90 degrees for external rotation and 
internal rotation.  38 C.F.R. § 4.71, Plate I.

The Board concludes that the veteran's current evaluation of 
10 percent fully contemplates the level of disability due to 
his service-connected disorder of the right shoulder.  The 
Board has carefully considered the veteran's contentions that 
he has pain and weakness in his right shoulder.  However, we 
find that the objective manifestations in the record do not 
support the veteran's contentions of entitlement to an 
increased rating.  VA examination in July 1997 showed that 
the right shoulder appeared normal and was not tender to 
touch.  There was significant AC joint crepitus.  Range of 
motion testing showed that he was missing the last 10 degrees 
of full flexion and abduction.  He did not relate a sensation 
of tightness at extremes of flexion and abduction, and had no 
apparent pain on extremes of range of motion.  Accordingly, 
the July 1997 VA examination report failed to show objective 
findings of nonunion of the clavicle with loose movement or 
limitation of motion at shoulder level to warrant a higher 
rating under either Diagnostic Code 5201 or 5203.  

On the basis of the evidence of record, the Board concludes 
that the veteran's right shoulder disability, under the 
provisions of Code 5203, warrants no more than the 10 percent 
evaluation currently in effect.  Any functional impairment 
due to pain, weakness, or fatigability, as reported by the 
veteran, is contemplated by the current evaluation.  38 
C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5203; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In concluding that the veteran is not entitled to a higher 
rating for a right shoulder disability, the Board is 
cognizant of his complaints of pain.  Furthermore, the Board 
is aware of the provisions of § 4.40 which state that 
weakness is as important as limitation of motion, and a part 
that becomes painful on use might be considered seriously 
disabled.  38 C.F.R. § 4.40; see also DeLuca, supra; 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
veteran's complaints of pain were noted by the VA examiner in 
July 1997, but have not been objectively confirmed.  The VA 
examiner noted that the veteran had mildly limited range of 
motion of the shoulder and no additional range of motion loss 
during flare-ups or repeated use.  The examiner also noted 
that although the veteran had intermittent weakness of the 
right upper arm, it was noted to be random, and did not 
affect range of motion.  As indicated above, examination 
showed that the veteran had flexion to 170 degrees and 
abduction to 170 degrees, whereas 180 degrees is usually 
considered the normal extent of flexion and abduction.  This 
is far short of the arm being limited to shoulder level (90 
degrees), which would be required for a higher rating in this 
case.  Therefore, the evidence of record is negative for any 
objective showing of significant increased functional 
impairment due to those reports of pain and weakness other 
than that contemplated by the current rating.  The overall 
disability picture presented, including the reports of pain 
and weakness, does not more closely approximate the criteria 
for the next higher schedular evaluation.  38 C.F.R. § 4.7.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule is inapplicable, and 
the claims for ratings in excess of 10 percent must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).  The Board has also considered whether the 
veteran is entitled to a "staged" rating for his service-
connected residuals of a fractured right distal clavicle and 
for his service connected residuals of a fractured left 
wrist, as dictated in Fenderson, and finds that at no time 
since he filed his claims for service connection have the 
service-connected disorders been more disabling than 10 
percent.  Fenderson, supra.



ORDER

The claims for entitlement to service connection for the 
residuals of a dislocated right knee, for the residuals of a 
dislocated right hip, and for the residuals of a fractured 
jaw are denied as not well grounded.

Entitlement to ratings in excess of 10 percent for the 
service-connected residuals of a fractured left wrist, and 
for the service-connected residuals of a fractured right 
distal clavicle, status post acromioplasty and bursectomy is 
denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

